Appeal by the defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered April 19, 1985, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus *767motion which were to suppress physical evidence and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
After receiving a radio transmission on September 21, 1984, at approximately 3:45 a.m. advising of a robbery in progress involving a man with a gun in a taxicab at a specified location, the arresting officer upon arriving shortly thereafter at that location, observed two men seated in a parked taxicab. The officer acted reasonably when he approached the taxicab’s passenger, the defendant herein, and conducted a pat-down search which disclosed the defendant’s possession of a loaded .38 caliber pistol. In light of the foregoing, the hearing court properly denied those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement authorities. Bracken, J. P., Eiber, Hooper and Harwood, JJ., concur.